 Case 3:17-cv-00079-H-LL Document 182 Filed 01/24/20 PageID.5703 Page 1 of 8




 1 SULLIVAN HILL REZ & ENGEL
   A Professional Law Corporation
 2 Shannon D. Sweeney, SBN 204868
   Michael A. Zarconi,
                   th
                       SBN 288970
 3 600 B Street, 17 Floor
   San Diego, California 92101
 4 Telephone: (619) 233-4100
   Fax Number: (619) 231-4372
 5 9404.17558
 6 Attorneys for Defendant, MARK A. WILLIS
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10 ENSOURCE INVESTMENTS LLC,                       )   Case No. 17cv0079 H LL
   a Delaware limited liability company,           )
11                                                 )   DEFENDANT MARK A.
                 Plaintiff,                        )   WILLIS’ REPLY TO
12                                                 )   PLAINTIFF ENSOURCE
   v.                                              )   INVESTMENTS LLC’S
13                                                 )   OPPOSITION TO
   THOMAS P. TATHAM, an                            )   SUPPLEMENTAL BRIEFING
14 individual; MARK A. WILLIS, an                  )   IN RESPONSE TO COURT’S
   individual; PDP MANAGEMENT                      )   12/16/19 ORDER
15 GROUP, LLC, a Texas limited                     )
   liability company; TITLE ROVER,                 )
16 LLC, a Texas limited liability                  )
   company; BEYOND REVIEW,                         )   Trial Date:     February 4, 2020
17 LLC, a Texas limited liability                  )   Dept.:          15A
   company; IMAGE ENGINE, LLC, a                   )   Judge:          Hon. Marilyn L. Huff
18 Texas limited liability company;                )   Action Filed:   January 13, 2017
   WILLIS GROUP, LLC, a Texas                      )
19 limited liability company ; and                 )
   DOES 1-50,                                      )
20                                                 )
                 Defendants.                       )
21                                                 )
22         Defendant Mark Willis (“Willis”)        hereby submits the following reply to the
23 arguments made in Plaintiff’s Opposition:
24 1. How the Amount of Exemplary Damages for a Claim of Intentional
25       Misrepresentation is Determined Under Texas Law?
26               There is no dispute that the Texas Civil Practice and Remedies Code, section
27 41.011(a) sets forth the types of evidence that the trier of fact may consider when
28
     408510-v1                                     1                         Case No. 17cv0079 H LL
 Case 3:17-cv-00079-H-LL Document 182 Filed 01/24/20 PageID.5704 Page 2 of 8




 1 determining the amount of exemplary damages. That section mandates that the trial of
 2 fact shall consider the evidence listed in such section. See Tex. Civ. Prac. & Rem.
 3 Code section 41.011(a). The net worth of the defendant is one of the types of evidence
 4 on the list that is relevant to determining the amount of punitive damages.
 5               Plaintiff argues that evidence of net worth is not necessary for determining the
 6 amount of punitive damages. The Texas Supreme Court disagrees, recognizing that
 7 “the amount of punitive damages necessary to punish and deter wrongful conduct
 8 depends on the financial strength of the defendant. That which could be an enormous
 9 penalty to one may be but a mere annoyance to another.” Transp. Ins. Co. v. Moriel,
10 879 S.W.2d 10, 29 (1994). Willis agrees that Plaintiff should not be required to
11 present evidence of his wealth, but the jury should be allowed to hear evidence of his
12 lack of wealth, should Willis choose to present it, if the jury is considering an
13 appropriate penalty to punish and deter. See Reply Declaration of Shannon Sweeney
14 (“Reply Decl.”), ¶5 (Willis intends to present evidence of his lack of wealth during
15 phase two, if any).
16               And, there is no dispute that such evidence of net worth, if adduced, may only
17 be admitted during the second phase of a bifurcated trial. See See Tex. Civ. Prac. &
18 Rem. Code section 41.011(b)(“[e]vidence that is relevant only to the amount of
19 exemplary damages that may be awarded [such as net worth] is not admissible during
20 the first phase of a bifurcated trial.”); see also Moriel, 879 S.W.2d at 30 (“evidence of
21 defendant’s net worth, which is generally relevant only to the amount of punitive
22 damages, by highlighting the relative wealth of a defendant, has a very real potential
23 for prejudicing the jury’s determination of other disputed issues in a tort case.”).
24 2. Whether the Case Should be Bifurcated to Determine the Amount of
25       Exemplary Damages, if Any, If the Jury Finds by Clear and Convincing
26       Evidence in a First Phase That Such Damages are Warranted?
27               On December 19, 2019, Willis’ counsel asked Plaintiff to stipulate to
28
     408510-v1                                       2                        Case No. 17cv0079 H LL
 Case 3:17-cv-00079-H-LL Document 182 Filed 01/24/20 PageID.5705 Page 3 of 8




 1 bifurcation based on clear Texas authority, and provided such authority to Plaintiff’s
 2 counsel. See Exhibit A to the Reply Decl. After considering the matter for three
 3 weeks, Plaintiff agreed to stipulate to bifurcation on January 7, 2020. See id. Willis
 4 relied on such stipulation and therefore did not brief the issue in its opening brief (due
 5 January 10). See Reply Decl., ¶4. More importantly, it did not file a motion in limine
 6 to exclude evidence of Willis’ wealth (or lack thereof) during phase one of the trial
 7 when the motions in limine were due (January 13). See id. On January 14, 2020,
 8 Plaintiff reneged on its stipulation, but stated that it would not disclose the reason for
 9 the change-of-heart until January 17, 2020. See Exhibit B to the Reply Decl. Had
10 Willis known that Plaintiff did not agree with bifurcation, it would have filed a motion
11 in limine to address evidence related to Willis’ finances in phase one. See Reply Decl.,
12 ¶4. Plaintiff had weeks to review and consider Willis’ request and the authority cited
13 therein. After the passage of so much time, it was reasonable for Willis to assume that
14 Plaintiff had conducted whatever research it deemed necessary, and he was entitled to
15 rely on Plaintiff’s agreement. The suspect timing of Plaintiff’s withdrawal has
16 prejudiced Willis, and Willis’ request for bifurcation should be granted on that basis
17 alone.
18               The trial should also be bifurcated if the jury determines that there is liability
19 for exemplary damages because Texas law requires it.1 See Tex. Civ. Prac. & Rem.
20 Code §41.009(a)(“On motion by a defendant, the Court shall provide for a bifurcated
21 trial”)(emphasis added); see also Moriel, 879 S.W.2d at 30 (“We therefore conclude
22 that a trial court, if presented by a timely motion, should bifurcate the determination of
23 the amount of punitive damages from the remaining issues”). Plaintiff argues that the
24
25   1
         Phase two does not come into play unless the jury determines there is liability for
26 both compensatory    and exemplary damages. See Tex. Civ. Prac. & Rem. Code
   §41.009(c). Simply establishing a Defendant made an intentional misrepresentation is not
27 enough. The parties will address this issue in the special verdict form.
28
     408510-v1                                        3                         Case No. 17cv0079 H LL
 Case 3:17-cv-00079-H-LL Document 182 Filed 01/24/20 PageID.5706 Page 4 of 8




 1 Court has discretion under federal law to determine if bifurcation is warranted. See
 2 e.g., Fed. R. Civ. P. 42(b)(“the court may order a separate trial of one or more separate
 3 issues…”). This is true under federal law when federal law claims give rise to punitive
 4 damages (a circumstance not present here), but the cases cited in support of applying
 5 federal law herein are inapposite. See e.g., Holland v. Harmon, 1999 U.S. Dist. LEXIS
 6 1081, at *1 (N.D. Tex. Jan. 29, 1999)(There, as opposed to here, punitive damages
 7 were at issue for both federal and state law claims. When declining to bifurcate the
 8 trial on punitive damages on federal law claims, the court determined “there is nothing
 9 to be gained by bifurcating the trial of the state-law claims”); Getty Petroleum Corp.
10 v. Island Transp. Corp., 862 F.2d 10, 14 (2d Cir. 1988)(disagreeing, but finding no
11 abuse of discretion, with refusing to bifurcate because other “blatant” evidence
12 supported the award); and Hangarter v. Provident Life & Accident Ins. Co., 373 F.3d
13 998, 1021 (9th Cir. 2004)(court did not abuse discretion in trying liability for contract
14 and punitive damages together, which is exactly what would happen here).
15               Even if the Court applies federal procedural law in this instance, the Court
16 should exercise its discretion in favor of complying with Texas law on the Texas state
17 law claim. It should bifurcate the trial for determining the amount of exemplary
18 damages in a second phase, if warranted. Such decision will not impact the evidence
19 that must come in to establish liability. The only evidence that will be affected by
20 bifurcation is evidence that applies only to the amount of exemplary damages—i.e.
21 evidence of Willis’ wealth or lack thereof, comparative evidence of the parties’
22 situations and sensibilities, and evidence of whether Willis’ conduct offends a public
23 sense of justice and propriety, etc. Under Texas law, phase two of a bifurcated trial
24 must solely focus on evidence necessary to determine the amount of exemplary
25 damages.
26 / / /
27 / / /
28
     408510-v1                                     4                       Case No. 17cv0079 H LL
 Case 3:17-cv-00079-H-LL Document 182 Filed 01/24/20 PageID.5707 Page 5 of 8




 1 3. Whether the Indemnification Provision of §13.10 of the Third Amended and
 2       Restated Company Agreement of Hopewell-Pilot Project LLC is Against
 3       Public Policy if Plaintiff Prevails in Either Remaining Claim?
 4               Plaintiff’s opposition points are completely nonresponsive to the legal question
 5 framed by the Court regarding the application of Section 13.10 in the event that
 6 Plaintiff prevails. At the pre-trial conference, the Court framed this issue upon which
 7 supplemental briefing was requested as follows:
 8                     THE COURT: . . . Then I also had a question about the
                 indemnification and attorneys’ fees. How – so the Defense is saying that
 9               the Plaintiff agreed in the doc to indemnify the Defendant in any event,
                 but how, if there is a 10 (b) (5) violation or intentional misrepresentation,
10               how can that apply?
11                      MS. SWEENEY: Well, there’s no limitation. It does say to the
                 fullest extent of the law.
12
                       THE COURT: But it doesn’t – it seems like that would be against
13               public policy . . . So why wouldn’t this be subject to a motion to dismiss?
                 What has been the point of this entire litigation if they can’t prevail?
14
                        MS. SWEENEY: I think then the question that your Honor is
15               asking perhaps is whether or not this is a prevailing party attorneys’ fees
                 provision or whether the indemnification applies per se and the mere act
16               of bringing a lawsuit as a result of business activities makes the whole
                 thing moot.
17
                        MR. NAWRACAJ: Your Honor, if I may. Plaintiff agrees with
18               your Honor’s thought process. It seems to me that this sort of indemnity
                 would not apply to intentional torts, something like indemnifying a board
19               of director [sic]. Usually there’s indemnification. However, if there’s
                 intentional tort, there would not be an indemnification owed to that
20               director. It appears that this is that type of clause. And so with respect to
                 the 10 (b) (5) claim, [an] unintentional [sic] tort, we believe that this
21               clause would be inapplicable.
22 (Docket No. 176 ln. 11 at 8 to ln. 14 at 9.)
23               The Court, in its Order Issuing Briefing Schedule for the supplemental briefing
24 then framed the pertinent question as follows: “(3) whether the indemnification
25 provision in § 13.10 of the Third Amended and Restated Company Agreement of the
26 Hopewell-Pilot Project, LLC is against public policy if Plaintiff prevails in their
27 securities fraud or intentional misrepresentation claims.” (Docket No. 164 ln. 25 at 1
28
     408510-v1                                        5                          Case No. 17cv0079 H LL
 Case 3:17-cv-00079-H-LL Document 182 Filed 01/24/20 PageID.5708 Page 6 of 8




 1 to ln. 1 at 2.) Thus, the question framed by the Court was clearly whether it would be
 2 against public policy to interpret the indemnity provision in Section 13.10 to require
 3 Plaintiff to indemnify Willis against any attorneys’ fees and damages award Willis
 4 suffered in the event that Plaintiff prevailed—thereby making the entire lawsuit
 5 pointless.
 6               The fact that Plaintiff has ostensibly opposed Willis’ analysis on this question is
 7 all the more curious given the fact that Willis ultimately conceded that such an
 8 interpretation would be improper. That is, “[r]eading the entire Hopewell Company
 9 Agreement as a whole, Defendant concedes there is no right to exculpation or
10 indemnity from Plaintiff in the event that Plaintiff establishes Defendant’s liability for
11 alleged intentional fraud.” (Docket No. 170 lns. 15-17 at 4.) Instead, what Plaintiff
12 has actually done is argue, without citation to a single legal authority, that Plaintiff
13 should be entitled to indemnity under Section 13.10 in the event that Plaintiff prevails
14 at trial. That was neither the question framed by the Court nor is it at issue at this
15 stage in the litigation. If Plaintiff prevails at trial, Plaintiff can bring a post-trial,
16 noticed motion for attorneys’ fees pursuant to the Hopewell Company Agreement if it
17 so chooses. Plaintiff’s right to indemnity can and should be briefed and argued by the
18 parties if and only if Plaintiff prevails.2 That question is simply not before the Court
19 at this time.
20 / / /
21 / / /
22 / / /
23
24               2
                 Moreover, it remains questionable at best that Plaintiff’s initial
25 investment   into the Hopewell-Title Rover Project, or its filing and litigating a lawsuit
   against other members, constitute “business activities” within the meaning of the
26 indemnity clause in Section 13.10 of the Hopewell Company Agreement. Such
   questions are better left for comprehensive briefing if and only if the Plaintiff prevails
27 at trial and moves for an attorney fee award.
28
     408510-v1                                        6                         Case No. 17cv0079 H LL
 Case 3:17-cv-00079-H-LL Document 182 Filed 01/24/20 PageID.5709 Page 7 of 8




 1 4. Whether it is Proper to Apply the Indemnification Provision if Defendant
 2       Prevails, Assuming the Provision Is Against Public Policy Should Plaintiff
 3       Prevail?
 4               In arguing that Willis has no right to indemnity under Section 13.10 of the
 5 Hopewell Company Agreement, Plaintiff concludes:
 6               Since such provision does not contain specific language with respect to
                 indemnification against intentional torts – and since the claims of
 7               violation of Rule 10b-5(b) and intentional misrepresentation are
                 intentional torts – consistent with the Lamont court, Defendant Willis’
 8               request for indemnification should be accordingly denied.
 9 (See Docket No. 173 lns. 1-5 at 9.)
10               However, the question framed by the Court for supplemental briefing on this
11 issue was, “whether it is proper to apply the indemnification provision if Defendant
12 prevails. . .” (Docket No. 164 lns. 1-2 at 2 (emphasis added).) If Willis prevails, there
13 would be no intentional tort as a matter of law.             Accordingly, Plaintiff’s entire
14 argument regarding the absence of any language in the indemnity provision clearly
15 expressing the Hopewell Company Agreement Members’ intent to indemnify an
16 indemnitee for the indemnitee’s intentional torts—the point Willis has already
17 conceded in connection with issue number three (3) above—is wholly inapposite.3
18               Properly framed, the question is whether and to what extent Willis would be
19 entitled to indemnity in the event that he suffers losses arising out of his business
20 activities (“including, without limitation, costs of suit and attorney’s fees” (see Ex. B
21
22               3
                  Although not entirely clear from the opposition, Plaintiff appears to be
23   suggesting that mere allegations of intentional torts—despite ultimately being
     disproven—are sufficient to defeat a valid indemnity provision that does not provide
24   express notice of indemnification for intentional torts. If that were the law, which
     obviously it is not, unsuccessful plaintiffs would be able to overcome otherwise valid
25   indemnity obligations despite filing meritless lawsuits simply by adding a cause of
     action alleging an intentional tort. Willis assumes that is not the position Plaintiff is
26   actually advancing in its opposition, but if so, reserves the right to further brief this
     issue in a post-trial, noticed motion for attorneys’ fees should Willis ultimately prevail
27   at trial.
28
     408510-v1                                     7                        Case No. 17cv0079 H LL
 Case 3:17-cv-00079-H-LL Document 182 Filed 01/24/20 PageID.5710 Page 8 of 8




1 to Declaration of Shannon D. Sweeney in Support of Supplemental Brief, Docket No.
2 170-1, Page ID 5448, § 13.10)) if no intentional tort was committed. For all the
3 reasons set forth in Willis’ Supplemental Brief and the authorities cited therein
4 (Docket No. 170 ln. 21 at 4 to ln. 11 at 7)—which Plaintiff has simply failed to
5 oppose—the unrefuted answer to that question is “yes.”
6 Dated:         January 24, 2020   SULLIVAN HILL REZ & ENGEL
                                    A Professional Law Corporation
7
8
                                    By:   /s/   Shannon D. Sweeney
9                                         Shannon D. Sweeney
                                          Attorneys for Defendants
10                                        MARK A. WILLIS
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     408510-v1                             8                      Case No. 17cv0079 H LL
